DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/19 was considered by the examiner.
Drawings
The drawings were received on 11/21/19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Kim 2018/0123159.
As to claim 1:
Kim discloses that it is known in the art to make a battery assembly/module 1, 2, 3, 100, 200 (0038-0043; 0045-0052) comprising a plurality of battery unit/components 10 

    PNG
    media_image1.png
    558
    694
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    510
    852
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    720
    537
    media_image3.png
    Greyscale

As to claims 2-3:
Kim teaches the coolant pipes 18, 19 (i.e., taken to represent applicant’s structurally undefined coolant capsules/divisions) forming an external enclosure (i.e., shell forming an internal space), cooling passages 17, 37, 47; and first/second discharging pipes 183, 184 (0038-0043; 0045-0052) wherein the coolant medium is capable of undergoing phase change due to the transferred heat (0065-0071).  
As to claim 8:
Kim teaches tabs 51, 52 having an L-shape and portions of adjacent tabs end overlapping one another (see FIGURE 2). 
Thus, the present claims are anticipated. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 2018/0123159 as applied to claims 1-3 above, and further in view of Enomoto et al 2015/0188203.	

As to claim 4-5:
Enomoto et al disclose that it is known in the art to make a secondary battery apparatus-system including a plurality of battery cells (Abstract; FIGURES 1& 4-6) using fluorine-based inactive liquid 27 filled in the battery storing chamber 24a as part of the liquid coolant 27 (0038). 

    PNG
    media_image4.png
    456
    631
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    447
    664
    media_image5.png
    Greyscale

With respect to the limitation “a phase change from liquid to gas”, such limitation is deemed to be an inherent characteristic of Enomoto et al’s fluorine-based inactive liquid/coolant liquid. Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property of phase change from liquid to gas is necessarily present in the prior art material. "Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 Composition, Product, and Apparatus Claims. 
i.e., liquid dielectric material/component being a liquid fluorine which undergoes a phase change from liquid to gas) is coolant material which is chemically inert liquid and assists in reducing weight, thereby improving efficiency and electrical energy efficiency of the battery system by reducing its weight. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
a detailed search for the prior art failed to reveal or fairly suggest what is instantly claimed, in particular: the battery comprising all of the claimed components/elements satisfying the specific structural and functional interrelationship as recited in dependent claim 6 and independent claim 9. 
Claims 9-14 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that claim 7 is also allowable as it depends from claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727